Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1 – 8 filed on 12/03/2020, are presently pending in the application and have been examined below, of which claims 1, 6, 7, and 8 are presented in independent form.

Drawings
	The drawings were received on 12/03/2020. The drawings are accepted.


Information Disclosure Statement
The information disclosure statements (IDS) dated 12/03/2020 has been received and considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, and 6 – 8 are rejected under 35 U.S.C. 103 as being unpatentable over Child (US 2016/0364555) (hereafter Child) and in view of Targali (US 2019/0268335) (hereafter Targali).


Regarding claim 1 Child teaches: An unauthorized use detection system comprising (Child, in Para. [0042] discloses “other embodiments may reduce the risk of successful, unauthorized use even further.”): a hash chain that records, for each piece of data, a 5data structure that includes a hash value of entire data and hash values calculated with respect to a plurality of partial areas obtained from a specific procedure using the hash value of the entire data; and (Examiner note: plurality of areas/hash values is met by a large n-number of hash values) (Child, in Para. [0013] discloses “The administrative system 100 includes a software module 110 that computes a hash chain, which starts with a "seed" or "private key" K, which is cryptographically hashed n+1 times to create n intermediate hash values h1(K) (i=1, ... , n)”), a server, wherein 10the server comprising: a processor; and a memory (Child, in Para. [0006] discloses “The client device generates, via the OTP authentication server, an authenticated OTP with infinite nested hash chains.” Child, in Para. [0040] discloses “one or more processors 120, 320, some form of system software such as an operating system 130, 330 (and/or any form of hypervisor in systems that support virtual machines), and some non-volatile memory and/or persistent storage media”),
Child fails to explicitly teach: wherein the processor executes a process including: reading out a data structure associated with data 15of one of comparison targets from the hash chain, calculating, regarding data of the other one of the comparison targets, hash values with respect to the plurality of partial areas obtained from the specific procedure using a hash value of the entire data included in 20the data structure associated with the data of the one of the comparison targets, and 
comparing the hash values of the plurality of partial areas included in the data structure of the one of the comparison targets with the calculated hash values of 25the plurality of partial areas related to the other one of the comparison targets.
Targali, from the analogous technical field teaches: wherein the processor executes a process including: reading out a data structure associated with data 15of one of comparison targets from the hash chain, calculating, regarding data of the other one of the comparison targets hash values (Examiner note: SUPI stands for SUbscriber Permanent Identifier, and symbol R of Targali indicates a transaction specific value; data from one target/hash chain and the other one are met by the data/messages, i.e. SUPI and/or R, included in operations of Targali marked as #3 and #7, respectively) (Targali, in Para [0101] discloses “At #7, serving network 132 computes a hash of the SUPI and R values received from home network 602. Serving network 132 verifies the received SUPI by comparing the computed hash with the hash received in the attach request (#3).” Targali, in Para [0179] discloses “if REIN 602 verifies the binding between the SUPI and the Terminal_ID at #5, the risk of unauthorized use of terminal 102 will be reduced”) with respect to the plurality of partial areas obtained from the specific procedure using a hash value of the entire data included in 20the data structure associated with the data of the one of the comparison targets (Examiner note: data communication for further processing is met by send/receive and attach/exchange operations with data/messages marked by Targali as #3 and #7, respectively) (Targali, in Para [0099] discloses “Terminal 102 transmits the encrypted values in message #3. Terminal 102 also transmits a cryptographic hash, e.g., a SHA-512 hash, of the SUPI and the R value.”) and comparing the hash values of the plurality of partial areas included in the data structure of the one of the comparison targets with the calculated hash values of 25the plurality of partial areas related to the other one of the comparison targets (Examiner note: comparison between computed and target hash values is met by comparison between computed data of process #7 and those included in process #3) (Targali, in Para [0106] further discloses “Serving network 132 can verify the SUPI and Terminal_ID values by comparing the hash value(s) from #3 with the hash value(s) determined at #7.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Child, in view of the teaching of Targali which discloses comparative analysis of computed and stored hash values in order to improve authentication procedure in the system (Targali, [101, 106, 179]).

Regarding claim 6, claim 6, discloses an apparatus that is substantially equivalent to the system of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 6 and rejected for the same reasons.

Regarding claim 7, claim 7, discloses a medium that is substantially equivalent to the system of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 7 and rejected for the same reasons.

Regarding claim 8, claim 8, discloses a method that is substantially equivalent to the system of claim 1. Therefore, the arguments set forth above with respect to claim 1 are equally applicable to claim 8 and rejected for the same reasons.

Claims 2 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Child (US 2016/0364555) (hereafter Child), in view of Targali (US 2019/0268335) (hereafter Targali), and in view of Leydon (US 2018/0064402) (hereafter Leydon). 

Regarding claim 2 Child, as modified by Targali, fails to explicitly teach: The unauthorized use detection system according to claim 1, wherein the calculating includes 30first calculating offset by using a predetermined one- way function based on the hash value of the entire data included in the data structure associated with the data of the one of the comparison targets and based on a 28Fujitsu Ref. No. 19-01470 predetermined numerical value, and second calculating, regarding the data of the other one of the comparison targets, the hash values of the plurality of partial areas starting from the offset 5calculated at the first calculating
Leydon from the analogous technical field teaches: The unauthorized use detection system according to claim 1, wherein the calculating includes 30first calculating offset (Leydon, in Para [0144] discloses “Such time values may be recorded or stored as values of variables, as offsets from a given time or sample, etc.” Leydon, in Para [0148] discloses “this may be accomplished by identifying and recording the approximate time, index or offset corresponding to the relevant sample or frame”) by using a predetermined one- way function based on the hash value of the entire data included in the data structure associated with the data of the one of the comparison targets and based on a 28Fujitsu Ref. No. 19-01470 predetermined numerical value (Examiner note: first type of computation comprising obtaining offset using one-way function of targets hash values is met by computation of a list of numbers, i.e. indexes, frames, offsets, determined, i.e. pre-determined, per application of one-way hash function) (Leydon, in Para [0302] discloses “the software system maintains a cryptographic "hash chain": an ordered list of numbers ("hashes"), such that each number in the list can be easily computed as a function of the previous number (using a "hash function" or "one-way function"), but going "backwards"-attempting to derive the previous number from the current number-is computationally prohibitive or unlikely”)
and second calculating, regarding the data of the other one of the comparison targets, the hash values of the plurality of partial areas starting from the offset 5calculated at the first calculating (Examiner note: the second type of calculation using other data is met by using multiple one-way functions) (Leydon, in Para [0302] further discloses “the system could make use of multiple one-way functions, or a family of one-way functions, in conjunction with other pieces of data such as an authentication sequence count (a number that increments with each successful authentication), a numeric identifier, or a pseudo-random number.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Child, as modified by Targali, in view of the teaching of Leydon which discloses various applications of one-way hash function in order to improve security of data processing in the system (Leydon, [0144, 0148, 0302]).

Regarding claim 3 Child, as modified by Targali, fails to explicitly teach: The unauthorized use detection system according to claim 2, wherein the second calculating further calculates, regarding the data of the other one of the comparison 10targets, hash values of a plurality of partial areas obtained by shifting the offset calculated at the first calculating by a predetermined byte.
Leydon from the analogous technical field teaches: The unauthorized use detection system according to claim 2, wherein the second calculating further calculates, regarding the data of the other one of the comparison 10targets, hash values of a plurality of partial areas obtained by shifting the offset calculated at the first calculating by a predetermined byte (Examiner note: the second type of the calculation including shifting an offset by a predetermined byte is met by application of multiple and/or family of one-way hash functions using a sequence count/number incremented by each authentication procedure) (Leydon, in Para [0302] further discloses “the system could make use of multiple one-way functions, or a family of one-way functions, in conjunction with other pieces of data such as an authentication sequence count (a number that increments with each successful authentication), a numeric identifier, or a pseudo-random number.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Child, as modified by Targali, in view of the teaching of Leydon which discloses applications of one-way hash function controlled by numbers incremented by each action in order to improve security of data processing in the system (Leydon, [0302]).

Regarding claim 4 Child, as modified by Targali, fails to explicitly teach: The unauthorized use detection system according to claim 2, wherein the predetermined numerical value is a prime number that is smaller than the size of the entire data.
Leydon from the analogous technical field teaches: The unauthorized use detection system according to claim 2, wherein the predetermined numerical value is a prime number that is smaller than the size of the entire data (Examiner note: usage of prime numbers is a one of alternatives of Leydon’s disclosure, i.e. pseudo-random numbers or other sequence) (Leydon, in Para [0302] further discloses “The system could alternately rely on a chain of pseudo-random numbers, or other hard-to-guess sequence, instead of a sequence generated by a particular one-way function.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Child, as modified by Targali, in view of the teaching of Leydon which discloses usage of any sequence of hard-to-guess numbers including prime numbers in order to improve security of data processing in the system (Leydon, [0302]).

Regarding claim 5 Child, as modified by Targali, fails to explicitly teach: The unauthorized use detection system according to 20claim 4, wherein the predetermined numerical value is plural.
Leydon from the analogous technical field teaches: The unauthorized use detection system according to 20claim 4, wherein the predetermined numerical value is plural (Examiner note: plurality of predetermined numerical values, is met by a number of  indexes, frames, offsets, large by definition, determined, i.e. pre-determined, per application of one-way hash function) (Leydon, in Para [0302] discloses “the software system maintains a cryptographic "hash chain": an ordered list of numbers ("hashes"), such that each number in the list can be easily computed as a function of the previous number (using a "hash function" or "one-way function"), but going "backwards"-attempting to derive the previous number from the current number-is computationally prohibitive or unlikely”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Child, as modified by Targali, in view of the teaching of Leydon which discloses usage of a large number of indexes, frames, offsets, determined, per application of one-way hash function in order to improve security of data processing in the system (Leydon, [0302]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADIMIR IVANOVICH GAVRILENKO whose telephone number is (313)446-6530.  The examiner can normally be reached on Monday-Friday 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VLADIMIR I GAVRILENKO/Examiner, Art Unit 2431    

/TRANG T DOAN/Primary Examiner, Art Unit 2431